FINAL [Translation] SEMI-ANNUAL REPORT (During the Twenty-First Term) From: October 1, 2014 To: March 31, 2015 PUTNAM DIVERSIFIED INCOME TRUST Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: June 30, 2015 Accounting Period: During the 20th term (from October 1, 2014 to March 31, 2015) Name of the Registrant Fund: PUTNAM DIVERSIFIED INCOME TRUST Name of the Registrant Issuer: PUTNAM DIVERSIFIED INCOME TRUST Name and Official Title Jonathan S. Horwitz of Representative: Executive Vice President, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto of Registrant Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection: Not applicable. I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (as of the end of April, 2015) Name of country where Total Investment Ratio Types of Assets security types are issued U.S. Dollars (%) U.S. Government and Agency Mortgage Obligations United States 2,857,249,448 47.48% Mortgage-Backed Securities United States 2,492,602,632 41.42 United Kingdom 12,578,173 0.21 Cayman Islands 2,814,246 0.05 Sub-total 2,507,995,051 41.67% Corporate Bonds and Notes United States 1,345,923,907 22.36 Russia 120,271,502 2.00 Venezuela 104,232,813 1.73 Canada 83,005,054 1.38 Luxembourg 60,919,232 1.01 United Kingdom 41,472,639 0.69 Mexico 41,311,887 0.69 France 27,344,686 0.45 Brazil 25,710,168 0.43 Indonesia 22,806,565 0.38 Germany 22,073,552 0.37 Ireland 20,113,943 0.33 Netherlands 9,195,227 0.15 Japan 7,698,600 0.13 Jamaica 6,833,025 0.11 Sweden 6,326,250 0.11 Jersey 3,801,466 0.06 Cayman Islands 2,907,720 0.05 Ukraine 2,465,000 0.04 Costa Rica 2,227,500 0.04 Bermuda 2,024,524 0.03 India 1,676,986 0.03 Switzerland 1,341,750 0.02 Spain 648,000 0.01 Sub-total 1,962,331,996 32.61% - 2 - Foreign Government and Agency Bonds and Notes Argentina 220,732,076 3.67 Greece 213,293,115 3.54 Indonesia 18,476,114 0.31 Brazil 11,652,705 0.19 Croatia 11,525,875 0.19 Venezuela 11,033,085 0.18 Ghana 6,451,756 0.11 Russia 5,127,216 0.09 Poland 3,616,178 0.06 Kenya 3,582,750 0.06 Turkey 2,928,750 0.05 Iraq 2,501,931 0.04 Ukraine 2,290,925 0.04 Bahamas 1,944,225 0.03 Costa Rica 1,556,250 0.03 Vietnam 625,500 0.01 Mexico 154,727 0.00 Sub-total 517,493,178 8.60% Senior Loans United States 126,360,361 2.10 Canada 4,790,119 0.08 Netherlands 2,578,883 0.04 Germany 470,665 0.01 Sub-total 134,200,028 2.23% Purchased Swap Options Outstanding United States 50,348,114 0.84% United Kingdom 2,605,058 0.04% Sub-total 52,953,172 0.88% Purchased Options Outstanding United States 2,994,100 0.05% Convertible Bonds and Notes United States 1,114,750 0.02% Short-Term Investments United States 880,441,527 14.63% Cash, Deposit and Other Assets (After deduction of liabilities) (2,898,730,189) -48.17% (Net Asset Value) 6,018,043,061 100.00% (JPY 716,147 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. Note 2: Dollar amount is translated for convenience at the rate of $1.00 ¥119.00 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on 30th April, 2015). The same applies hereinafter. Note 3: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total” column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. (2) Results of Past Operations (a) Record of Changes in Net Assets Class C Shares Record of changes in net assets at the end of the following fiscal years and at the end of each month within one year prior to the end of April 2015 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2014 end of May 995,113 118,418 7.79 (7.82) 927 (931) June 1,028,785 122,425 7.84 (7.87) 933 (937) July 1,056,174 125,685 7.83 (7.86) 932 (935) August 1,069,503 127,271 7.71 (7.74) 917 (921) September 1,106,389 131,660 7.76 (7.79) 923 (927) October 1,106,016 131,616 7.62 (7.64) 907 (909) November 1,105,951 131,608 7.54 (7.56) 897 (900) December 1,089,295 129,626 7.49 (7.51) 891 (894) 2015 end of January 1,054,052 125,432 7.29 (7.31) 868 (870) February 1,084,089 129,007 7.52 (7.54) 895 (897) March 1,068,887 127,198 7.39 (7.41) 879 (882) April 1,062,712 126,463 7.41 (7.43) 882 (884) (Note 1) Operations of Class C Shares were commenced on February 1, 1999. (Note 2) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each fiscal year represents NAV per share as of the end of the relevent fiscal year with aggregate amount of all dividends paid during the relevent fiscal year, and the amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. - 2 - Class M Shares Record of changes in net assets at the end of the following fiscal years and at the end of each month within one year prior to the end of April 2015 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2014 end of May 225,160 26,794 7.80 (7.83) 928 (932) June 226,209 26,919 7.85 (7.88) 934 (938) July 224,124 26,671 7.83 (7.86) 932 (935) August 217,942 25,935 7.72 (7.75) 919 (922) September 216,512 25,765 7.77 (7.80) 925 (928) October 210,792 25,084 7.63 (7.66) 908 (912) November 204,123 24,291 7.54 (7.57) 897 (901) December 198,701 23,645 7.50 (7.53) 893 (896) 2015 end of January 191,842 22,829 7.30 (7.33) 869 (872) February 196,767 23,415 7.53 (7.56) 896 (900) March 190,249 22,640 7.39 (7.42) 879 (883) April 188,906 22,480 7.42 (7.45) 883 (887) (Note 1) Operations of Class M Shares were commenced on December 1, 1994. (Note 2) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each fiscal year represents NAV per share as of the end of the relevent fiscal year with aggregate amount of all dividends paid during the relevent fiscal year, and the amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. (b) Record of Distributions Paid Record of distribution paid and NAV on the ex-dividend date from January 2014 to April 2015 are as follows: Class C Shares Dividend NAV on the ex-dividend date Month/Year Dollar Yen Dollar 2014 end of May 0.027 3.21 7.81 June 0.027 3.21 7.85 July 0.027 3.21 7.85 August 0.027 3.21 7.70 September 0.027 3.21 7.81 October 0.023 2.74 7.56 November 0.022 2.62 7.59 December 0.022 2.62 7.33 2015 end of January 0.023 2.74 7.37 February 0.022 2.62 7.45 March 0.023 2.74 7.45 April 0.022 2.62 7.39 Class M Shares - 3 - Dividend NAV on the ex-dividend date Month/Year Dollar Yen Dollar 2014 end of May 0.030 3.57 7.81 June 0.030 3.57 7.85 July 0.031 3.69 7.85 August 0.031 3.69 7.70 September 0.030 3.57 7.81 October 0.026 3.09 7.56 November 0.025 2.98 7.59 December 0.025 2.98 7.33 2015 end of January 0.026 3.09 7.38 February 0.025 2.98 7.45 March 0.026 3.09 7.46 April 0.025 2.98 7.39 (c) Record of Changes in Annual Return Class C Shares Annual Return 5/1/14 - 4/30/15 -1.79% (Note) Annual Return (%) { [ [ Ending NAV * A] ] / Beginning NAV] - 1}*100 "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on April 30, 2014 and Ending NAV means net asset value per share on April 30, 2015. Class M Shares Annual Return 5/1/13 - 4/30/14 -1.30% (Note) Annual Return (%) { [ [ Ending NAV * A] ] / Beginning NAV] - 1}*100 "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on April 30, 2013 and Ending NAV means net asset value per share on April 30, 2014. - 4 - II. RECORD OF SALES AND REPURCHASES Record of sales and repurchases during the following period and number of outstanding shares of the Fund as of the end of April 2015 are as follows: Class C Shares Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares From: May 1, 2014 50,137,099 30,832,738 143,389,431 To: April 30, 2015 (0) (148,940) (1,164,130) Note: The numbers of Shares sold, repurchased and outstanding in the parentheses "( )" represents those sold, repurchased and outstanding in Japan. Class M Shares Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares From: May 1, 2014 723,630 4,294,880 25,471,302 To: April 30, 2015 (350) (3,659,407) (22,482,701) Note: The numbers of Shares sold, repurchased and outstanding in the parentheses "( )" represents those sold, repurchased and outstanding in Japan. - 5 - III. OUTLINE OF THE FINANCIAL STATUS OF THE FUND [Omitted, in Japanese version, unaudited semi-annual accounts of the Fund and Japanese translation thereof are incorporated here.] - 6 - IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock 1. Amount of member’s equity of the Putnam Investment Management, LLC. (the “Investment Management Company”) (as of the end of April, 2015): $37,195,256* **] 2. Amount of member’s equity for the past five years: Year Member’s Equity End of 2010 $82,851,104 End of 2011 $135,510,826 End of 2012 $21,073,034* End of 2013 $34,533,038 End of 2014 $33,999,896 *(Unaudited) * Consists of all components of equity and Parent Company relationship. ** This figure is unaudited. (2) Description of Business and Outline of Operation Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of April, 2015, Investment Management Company managed, advised, and/or administered the following 117 funds and fund portfolios (having an aggregate net asset value of over $87.5billion): (As of the end of April 2015) Country where Principal Characteristic Number of Funds Net Asset Value Funds are (million dollars) established or managed Closed End Type Bond Fund 6 $2,411.30 Open End Type Balanced Fund 11 $6,927.02 U.S.A. Open End Type Bond Fund 37 $25,486.99 Open End Type Equity Fund 63* $52,686.08 Total 117 $87,511.39 *May include one or more funds whose portfolios become more conservative over time by increasing their bond allocations. - 7 - (3) Miscellaneous As of the filing of this Semi-annual Report, there has been, or is, no litigation or fact which caused or would cause a material effect on the Investment Management Company during the six months prior to the filing of this Semi-annual Report. V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY [The financial statements of fiscal 2013 and 2012 of the Investment Management Company (unaudited basis) and their Japanese translation are incorporated here in the Japanese version.]
